EXHIBIT 10.1




Stock Exchange Agreement




This Stock Exchange Agreement is entered into this 27th day of November, 2009 by
and between Dennis Cullison (hereinafter referred to as “Cullison”) and US
Natural Nutrients and Minerals, Inc., a Nevada corporation (hereinafter referred
to as “USMN”) and is made in reference to the following facts:




A.  Cullison owns all of the outstanding and issued common stock of Herb-Vita,
Inc., a Nevada corporation, consisting of four million shares of common stock;
and




B.  USMN is in the business of selling various mineral supplements over the
internet and desires to acquire the name Herb-Vita in order to assist it in the
marketing and sales of the mineral supplements sold by USMN.




C.  Cullison is an officer and director of USMN and has obtained the approval of
the board of directors of USMN to the exchange of stock contemplated hereby and
set forth in this Stock Exchange Agreement.




NOW THEREFORE, in consideration of the agreements of the parties hereto and
other good and valuable consideration receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:




1.  Cullison herby assigns all of his right, title and interest in and to all of
the shares of common stock issued and outstanding and owned by him in Herb-Vita,
Inc., a Nevada corporation, consisting of four million shares of common
stock(the “Stock”).  Cullison represents and warrants to USMN that he is, as of
the date hereof, sole owner of said shares, has the right and power to transfer
such shares and is not a party to any agreement which would prevent him from
transferring the shares as contemplated by this Agreement, and that he has not
previously sold, transferred, assigned, conveyed or hypothecated  any interest
in such shares.




2.  In exchange for said shares of the Stock, USMN agrees to transfer to
Cullison concurrently with the transfer set forth in paragraph 1 hereof,
 250,000 shares of common stock of USMN (“Shares”).  The concurrent transfer of
the Stock and Shares by the parties is intended by the parties to be an exchange
of stock and to qualify as a tax free exchange pursuant to the provisions of the
Internal Revenue Code of 1986, as amended.




3.  The parties hereto shall take all further actions to accomplish the exchange
of the Shares in exchange for the Stock and shall execute such other and further
documentation as maybe required by USMN or as required by the transfer agent of
USMN.  USMN shall instruct said transfer agent to issue the Shares in the name
of Cullison and shall deliver them to the President  of USMN to be exchanged
upon the concurrent delivery of the Stock by Cullison.




4. This Agreement constitutes the whole and entire agreement of the parties with
respect to the subject matter of this Agreement, and it shall not be modified or
amended in any respect except by a written instrument executed by all the
parties.




5. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




6. This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Nevada. If any provision of this Agreement is
determined by any court of competent jurisdiction or arbitrator to be invalid,
illegal, or unenforceable to any extent, that provision shall, if possible, be
construed as though more narrowly drawn, if a narrower construction would avoid
such invalidity, illegality, or unenforceability or, if that is not possible,
such provision shall, to the extent of such invalidity, illegality, or
unenforceability, be severed, and the remaining provisions of this Agreement
shall remain in effect.




7. This Agreement shall be binding on and inure to the benefit of the parties
and their heirs, personal representatives, and permitted successors and assigns.




8. The parties to this Agreement shall promptly execute and deliver any and all
additional documents, instruments, notices, and other assurances, and shall do
any and all other acts and things, reasonably necessary in connection with the
performance of their respective obligations under this Agreement and to carry
out the intent of the parties.




9. This Agreement is made solely for the benefit of the parties to this
Agreement and their respective permitted successors and assigns, and no other
person or entity shall have or acquire any right by virtue of this Agreement.




IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement on the day and year first above written.







/s/ Dennis Cullison

________________________

US Natural Nutrients and Minerals, Inc.,

Dennis Cullison

A Nevada Corporation




/s/ James Harrison

By_______________________________

James Harrison, President




 



